DETAILED ACTION
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The combination of limitations involving “receiving a RLC PDU associated with a bearer”, “identifying whether an RLC SDU obtained from the RLC PDU is a complete RLC SDU or a segment of a complete RLC SDU”, and “transferring a first RLC SDU acquired from the RLC PDU from an RLC layer to a PDCP layer regardless of an order of a sequence number of the RLC PDU in case that the first RLC SDU is identified as a complete RLC SDU, the bearer is associated with a preconfigured service for an out of order delivery of the complete RLC SDU, and the RLC PDU is associated with an URLLC service”, among other claim limitations, are non-obvious over the prior art.  The closest prior art of record Yi in view of Quan further in view of Loehr teaches “receiving a RLC PDU associated with a bearer; identifying whether an RLC SDU obtained from the RLC PDU is a complete RLC SDU or a segment of a complete RLC SDU; and transferring a first RLC SDU acquired from the RLC PDU from an RLC layer to a PDCP layer regardless of an order of a sequence number of the RLC PDU in case that the first RLC SDU is identified as a complete RLC SDU, the bearer is associated with a preconfigured service for an out of order delivery of the complete RLC SDU” but does not teach the transferring the first RLC SDU acquired from the RLC PDU from the RLC layer to the PDCP layer in case that the RLC PDU is associated with an URLLC service” and therefore the claims are allowable over the prior art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODRICK MAK whose telephone number is (571)270-0284.  The examiner can normally be reached on Monday - Friday 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M./Examiner, Art Unit 2416            

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416